Per Curiam.
Coneededly the income of the petitioner during the taxable year ending October 31, 1922, and up to June 15, 1923, was derived exclusively from interstate commerce, and the petitioner was not hable to taxation measured by the income so derived. We consider that from June 15, 1923, to October 31, 1923, the petitioner, which bought electricity in the State of New York and sold the same in the State of New York, was in that respect conducting an intrastate business and was taxable on the basis of the income derived from such business. All concur. Determination annulled, without costs, and matter remitted to the State Tax Commission to make an assessment in accordance with the opinion.